Citation Nr: 1631425	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an esophageal disability, to include gastroesophageal reflux disease (GERD), to include as due to herbicide exposure. 

2.  Entitlement to service connection for a prostate disability, to include prostatitis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1969 to July 1971, including service in the Republic of Vietnam, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported experiencing esophageal problems, including trouble swallowing.  He has been diagnosed with GERD and esophageal stricture in the past and achalasia during the appeal period.  He has also reported experiencing chronic prostatitis.  He maintains that both conditions are due to in-service herbicide exposure.

Based on the Veteran's service in the Republic of Vietnam, exposure to herbicides including Agent Orange is presumed.  Although neither GERD nor prostatitis are diseases for which presumptive service connection due to herbicide exposure is available, that fact alone does not automatically mean that the conditions are not related to his exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Thus, a VA examination is necessary to address this possibility.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4).

Additionally, any outstanding treatment records should be obtained and associated with the Veteran's file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records with the Veteran's file. 

2.  With any necessary assistance from the Veteran, obtain any outstanding treatment records of the Veteran's esophageal condition and prostatitis, to include updated records from Dr. Strickland.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current esophageal condition (to include GERD and/or achalasia).  The claims file should be provided to the examiner for review.  All indicated tests and studies should be accomplished.  

For any current esophageal disability diagnosed, to include GERD and/or achalasia, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result of conceded herbicide exposure therein.  In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for this condition.

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any current prostate disability, including prostatitis.  The claims file should be provided to the examiner for review.  All indicated tests and studies should be accomplished.  

For any current prostate disability diagnosed, to include prostatitis, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result of conceded herbicide exposure therein.  In addressing this question, please do not rely solely on negative service treatment records and/or the fact that "presumptive" service connection is not available for this condition.

A robust rationale for all opinions expressed by the examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he/she should state the reasons therefore.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

